Citation Nr: 1442908	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to August 1963 and from July 1965 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2014, the Board remanded the claim on appeal for further development.

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in April 2014, the Veteran granted a power-of-attorney in favor of Robert A. Laughlin, Attorney-at-Law, with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In July 2014, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Throughout the period of appeal, audiometric testing has revealed no worse than Level I hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  The Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have been obtained to the extent possible and associated with the claims file.  The Veteran has at no time referenced any further outstanding records that he wanted VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations with regard to his service-connected hearing loss disability, most recently in May 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination was performed by an audiologist.  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Veteran has asserted that the May 2014 VA examiner did not fully address the effect of his hearing loss on his occupational functioning and daily activities.  However, a review of the examination report reflects the examiner's notation that the Veteran experiences difficulty hearing conversations.  Additionally, the record otherwise includes numerous statements from the Veteran concerning its effects.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the May 2014 VA examination report, the Board further finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

After granting a power-of-attorney in favor of Robert A. Laughlin, Attorney-at-Law, in April 2014, the Veteran requested a second hearing before a member of the Board.  VA regulations state that, "A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person." 38 C.F.R. § 20.700 (2013).  As noted above, the Veteran has already been provided a hearing before the Board in November 2011 during which he presented oral argument in support of his claim for an increased rating.  With regard to hearings before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Following the hearing, the Board determined that evidentiary development was necessary and Remanded the case in February 2014.  Significantly, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Further, the Board finds that through his various submissions and November 2011 hearing testimony, the Veteran had had ample opportunities to present his contentions concerning the current claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Increased Initial Rating

      A.  General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

      B.  Analysis

A VA audiology note dated in August 2010 contains pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
25
35
60
35
LEFT
15
20
30
50
29

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  

In January 2011, the Veteran remarked that his hearing loss had affected his personal and business life for many years.  He related that many times he had been unable to communicate with others because he was unable to understand what they were saying.  He felt that he had lost many business sales due to his inability to hear others due to loud background noise or in large crowds.  He stated that he was unable to understand female voices most of the time, and it was difficult for him to communicate on the telephone.

At his November 2011 Board hearing, the Veteran expressed frustration at his difficulty communicating with others on the telephone.  He had to ask others repeatedly to repeat themselves, and he often asked others to simply email him.  He described one instance at work in which he did not get a raise due to his mis-hearing a customer regarding a payment due date.  He had difficulty understanding his supervisor unless his supervisor was facing him.  Crowds, background noise, and wind created difficulty.  He had hearing aids, but he said that the aids were useless in crowd situations.  His work had issued him a special headset for talking on the telephone.  He felt that he had lost sales at his place of employment due to his difficulty hearing and communicating with customers.  He spent much of his time at work on the telephone.  When he was at home, he needed to turn his television volume up in order to hear it.

A VA audiology note dated in February 2012 contains pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
40
50
60
43
LEFT
20
30
50
50
38

A VA audiology note dated in October 2013 contains pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
40
50
55
43
LEFT
20
35
50
45
38

An email received from A.S. in March 2014 reflects that the Veteran's hearing had gotten worse over a five year period.  A.S. reiterated in July 2014 that the Veteran's hearing loss negatively affected how he handled his job.

An April 2014 statement from B.A. indicates that she was a co-worker of the Veteran.  She remarked that when speaking to the Veteran, she needed to be facing him or stand right next to him in order for him to hear.  She related that she had to repeat statements to the Veteran and turn up the volume on her phone to speak with him.


On VA compensation and pension examination in May 2014, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
40
55
55
44
LEFT
25
40
60
60
46

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in both ears.  It was further noted that the Veteran had difficulty understanding conversations.

In July 2014, the Veteran remarked that he had difficulty hearing women's voices, and with background noise, it was impossible for him to hear.  Most of his co-workers were female, and to understand them, he had to face them directly when they spoke.  He reiterated that most of his work involved the telephone, and he had difficulties communicating on the phone.  He felt that he had lost previous jobs due to his hearing difficulties.  At home, he had disturbed his neighbors with the volume necessary to hear the television.  He said that he frequently could not hear emergency vehicles on the road.  

An August 2014 letter from R.M., Ph.D., reflects that the Veteran had speech discrimination scores of 88 percent bilaterally.  It was not noted if the Maryland CNC test was used.

The Board observes that the pure tone thresholds recorded on the audiological evaluation does not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

The VA audiological findings from February 2012 and October 2013 were considered; however, as they did not contain Maryland CNC controlled speech discrimination test scores, are inadequate for rating purposes.  See 38 C.F.R. § 4.85.  Similarly, the Board also considered the August 2014 speech discrimination scores provided by a private audiologist; however, the report does not indicate if the test employed was a Maryland CNC controlled speech discrimination test.  Additionally, the private audiologist did not provide pure tone threshold values.  As such, the August 2014 private audiologist letter is also inadequate for rating purposes.  See id.

Applying the method for evaluating hearing loss to the results of the Veteran's August 2010 audiological evaluation reveals Level II hearing in the right ear and Level I hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the method for evaluating hearing loss to the results of the Veteran's May 2014 audiological evaluation reveals Level II hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In light of the above findings, the Board finds that the criteria for an initial compensable disability rating for a bilateral hearing loss disability have not been met.

To the extent that the Veteran and other lay persons contend that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran and other lay persons of record, while competent to report symptoms such as difficulty hearing and having others talk louder, are not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The evidence shows that the Veteran experiences difficulty hearing.  The current grant of service connection represents an acknowledgement that the Veteran has a bilateral hearing loss disability as a result of his service.  The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a compensable disability rating for hearing loss is not warranted.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria account for the level of hearing loss that the Veteran experiences as measured by trained audiologists.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  As noted above, the criteria enumerated under Diagnostic Code 6100 for hearing loss allow for different levels of compensation on the basis of measurable, objective standards.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, in reviewing the Veteran's appeal for a compensable rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that while the Veteran has spoken regarding how his hearing loss affects his job performance, he has not indicated that he is unemployed or unemployable as result of his service-connected hearing loss disability.  Notably, he has indicated that his present employer has been able to offer a workplace accommodation for his disability-namely, a special headset.  Additionally, the evidence does not suggest that the Veteran is unemployable because of his service-connected hearing loss disability.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


